Citation Nr: 1546270	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a skin disorder affecting the buttocks. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1959 to December 1962 and from December 1963 to June 1986. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran essentially contends that he has a current skin disability of the buttocks, which had its onset in service around 1960.  

The Veteran's service treatment records shows that he was treated for acne on the buttocks in January 1966, and a December 1963 examination report indicates that he had chronic abscess on the buttocks.  Additionally, post-service medical records dated in 1989 show treatment for funicle of the skin in the buttock area and many healed scars from an old abscess.  The records also reflect the Veteran's report of having had the same problem for 25 years.  

Subsequent medical records show that the Veteran was noted to have a 5 to 7 centimeter scaly purpuric patch on the left buttock in February 2008.  Additionally, in September 2009, the Veteran was noted to have lichen plantus rash, which was attributed to an allergic reaction to medication in 2008.  

The Board notes that the Veteran is already service-connected for status-post excision of pilonidal cyst and ano rectal abscess, statu-post fistulectomy.  However, it is unclear as to whether has a separate skin disability affecting his buttocks that may be related to his symptomatology in service. See McLendon v. Nicholson, 20 Vet. App. 79, 81(2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Therefore, on remand, the Veteran should be afforded a VA examination and medical opinion to determine that nature and etiology of any skin disorder that may be present.


Accordingly, the case is REMANDED for the following actions:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his skin disability affecting the buttocks.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any treatment records dated from August 2010 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current skin disability of the buttocks.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should elicit a medical history from the Veteran regarding the onset of the disorder.

It should be noted that Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should determine whether the Veteran has had any skin disability of the buttocks during the appeal period, other than his already service-connected scars from his excision of a pilonidal cyst and ano rectal abscess, status-post fistulectomy.  In making this determination, the examiner should consider the medical records showing that the Veteran had a 5 to 7 centimeter scaly purpuric patch on the left buttock in February 2008 and a lichen plantus rash, which was attributed to an allergic reaction to medication in 2008.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not the disability is related to the Veteran's military service, to include any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




